Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 1 of 45 PAGEID #: 106
                                                                              Exhibit




                                                                                        exhibitsticker.com
                                                                                A
Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 2 of 45 PAGEID #: 107
            Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 3 of 45 PAGEID #: 108
                                                                  Daylight Time] - FAX4 - To: 5542 - From: Fax Server 04 1               Fax Server
ONFS FAX Copy Page 2 of 41 - Date: 8/2612014 11:16:47 AM (Eastern

                                                                                      conﬁdential
                                                                                      confidential

                                         ADDE AiC) um s
          (z_cxxl q                                                                                                                                 6-6
                                                                      SELLING AGREEMENT


                   Agreement, made this    ,W5                date of                                      2(//by and between The Ohio National Life
                   Insurance Company, en Ohio Corporation; Ohio Nati                                     ration, an Ohio cciiort; Ohio National
                   Equities, Inc. ("ONEQ"), an Ohio Corporation, and                                           "), a            Corporation.


                  Whereas, The Ohio 14ational Life Insurance Company and its                      required for the sate of the Contracts, and that the BD is a
                  subsidiary, Ohio National Life Assurance Corporation                            member of the FINRA.
                  (collectively referred to as "ONL"). issue certain variable
                  insurance contracts/policies ("Contracts") described in this               d. ONL represents to BD that the Contracts, including
                  Agreement, which are deemed securities under the Securities                   related separate accounts, shall comply with the
                  Act of 1933 ("1933 Am"); end                                                  registration and all other applicable requirements of the
                                                                                                1933 Act and the Investment Company Act of 1940
                  Whereas, ONEQ is duly licensed as a Broker/Dealer with the                    ("1940 Act"), and the rules and regulations thereunder,
                  National Association of Securities Dealers, Inc. ("FINRA")                    including the terms of any order of the SEC with respect
                  and the Securities and Exchange Commission ("SEC"); and                       thereto.

                  Whereas, ONL has appointed ONEQ as the Principal                           e.   ONL represents to BD that the Contracts it issues have
                  Undenvriter of the Contracts; and                                               been duly filed and approved by the state insurance
                                                                                                  departments in such jurisdictions where it is authorized to
                  Whereas, ONL and ONEQ propose to have BD's registered                           transact business, unless otherwise indicated in the
                  representatives ("Representatives") who are, or will become,                    Schedule of Commissions.
                  duly licensed insurance agents, solicit sales of the Contracts;
                  and                                                                       f.    ONL represents to BD that the Registration Statement and
                                                                                                  any post-effective amendments and any supplements
                  Whereas, ONEQ delegates to BD, to the extent legally                            thereto, as filed or to be filed with the SEC. as of their
                  permitted, training and certain administrative responsibilities                 respective dates, contain or will contain, all statements
                  and duties in connection with sales of the Contracts;                           and information which are required to be stated therein by
                                                                                                  the 1933 Act and the 1940 Act and in all respects conform
                  NOW THEREFORE, in consideration of the premises and                             or will conform, to the requirements thereof.
                  mutual promises contained herein, the parties hereto agree as
                  follows:
                                                                                            3. COMPLIANCE WITH FINRA CONDUCT RULES
                  1. APPOINTMENT                                                               AND FEDERAL AND STATE SECURITIES AND
                                                                                               STATE INSURANCE LAWS
                  ONL and ONEQ hereby appoint BD to supervise solicitations
                  of the Contracts, and to facilitate solicitations of sales of the         BD agrees to abide by all rules and regulations of the FINRA,
                  Contracts which are described in the Scheduk(s) of                        including its Conduct Rules, and to comply with all applicable
                  Commissions attached hereto.                                              state and federal laws and the rules and regulations of
                                                                                            authorized regulatory agencies affecting the sale of the
                  2. REPRESENTATIONS                                                        Contracts.

                       ONL, ONEQ and BD each represents to the others that it               4.    LICENSLNG AND/OR APPOINTMENT OF
                       and the below signed officers have full power and                          REPRESENTATIVES
                       authority to enter into this Agreement
                                                                                            BD certifies that any Representative who requests appointment
                  b. ONEQ represents to BO that it is registered as a                       from ONL has not been convicted of a felony or a
                     Broker/Dealer under the Securities Exchange Act of 1934                misdemeanor involving fraud or dishonesty. BD shall assist
                     ("1934 Act") and under the securities laws of each                     ONL and ONEQ in the licensing and/or appointment of
                     jurisdiction in which such registration is required for the            Representatives under applicable insurance laws to sell the
                     sale of the Contracts and that ONEQ is a member of the                 Contracts (see attached General Letter of recommendation).
                     FINRA.                                                                 BI) understands that ONL reserves the right to refuse to
                                                                                            appoint any Representative or. once appointed, to thereafter
                  c.   BD represents to ONEQ that it is registered as a                     terminate the same. BD shall notify ONEQ if any
                       Broker/Dealer under the 1934 Act and under the securities            Representative ceases to be a registered representative of BD,
                       laws of each jurisdiction in which sixth registration is



                                                                                                                                                                 Exhibit
                                                                                                                                                                           exhibitsticker.com




                                                                                                                                                                  A-1
                                                                                         conﬁdential

                                                                                                                                                                    01
                                                                                                                                                                    01
             Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 4 of 45 PAGEID #: 109
                                             11:16;47 AM [Eastern Daylight   Time] - FAX4 - To: 5542 - From: Fax Server
                                                                                                                        04 1         Fax Server
ONFS FAX Copy Page 3 of 41 - Date: 8/2612014
                                                                                  conﬁde ntial
                                                                                  confidential




                      or if any Representative becomes the subject of adverse action         an application which is rejected. Contracts issued on accepted
                      (e.g., an amended U-4).                                                applications will be forwarded to BD or its Representatives for
                                                                                             delivery to the Contract Owner within five (5) days after the
                      5. SUPERVISION OF REPRESENTATIVES                                      date of issue, unless otherwise agreed by the parties hereto.

                      BD shall have full responsibility for training and supervision         8. PAYMENTS RECEIVED BY BD
                      of all Representatives who are engaged directly or indirectly in
                      the offer or sale of the Contracts and all such persons shall be       All premium or annuity purchase payments (hereinafter
                      subject to the control of BD with respect to such persons'             collectively referred to as "Payment) are the property of
                      activities in connection with the sale of the Contracts. BD            ONL and shall be transmitted to ONL by BD immediately in
                      shall comply with the administrative procedures of ONL and             accordance with the administrative procedures of ONL without
                      ONEQ involving state and federal securities law and state              any deduction or offset for any reason, unless otherwise agreed
                      insurance law.                                                         by the parties hereto. CUSTOMER PREMIUM CHECKS
                                                                                             SHALL BE MADE PAYABLE TO THE ORDER OF "OHIO
                     Before Representatives engage in the solicitation of                    NATIONAL LIFE".
                     applications for the Contracts. BD will cause: (I) the
                     Representatives to be registered representatives of B13; (2) the        9. COMMISSIONS PAYABLE
                     Representatives to qualify under applicable federal and state
                     laws to engage in the sale of the Contracts; (3) the                    Commissions payable in connection with the Contracts shall
                     Representatives to be trained in the sale of the Contracts; and         be paid to BD, or its affiliated insurance agency, according to
                     (4) the Representatives to limit solicitations for the Contracts         the Commission Schedule(s) relating to this Agreement as they
                     to jurisdictions where ONL has authorized such solicitation.            may be amended from time to time and in effect at the time the
                                                                                             Contract Payments are received by ONL. ONL reserves the
                     BD is specifically charged with the responsibility of                   right to: revise the Commission Schedules at any time upon at
                     supervising and reviewing its Representatives' use of sales              least thirty (30) days prior written notice to BD. ONL also
                     literature and advertising and all other communications with            reserves the right to adjust the compensation payable on sales
                     the public in connection with the Contracts. No sales                   of ONL products that replace existing ONL contracts and
                     solicitation, including the delivery of supplemental sales              offset future compensation payable to BD against any
                     literature or other such materials, shall mar, be delivered to,         compensation to be returned to ONL by BD. Compensation to
                     or used with a prospective purchaser unless accompanied or              the BD's Representatives for Contracts solicited by the
                     preceded by appropriate then current prospectus(es).                    Representatives and issued by ONL will be governed by art
                                                                                             agreement between BD and its Representatives and its
                     In the event a Representative fails to meet the BD's rules and          payment will be the BD's responsibility. In those states where
                     standards with respect to the solicitation of Contracts, BD shall       express assignment of commissions is required, BD hereby
                     act to terminate the sales activities of such Representative            assigns its Representatives' commissions to its affiliated
                     relating to the Contracts.                                              insurance agency for those states.

                     6. SALES PROMOTION MATERIAL AND                                         BD will not pay any compensation to a Representative
                        ADVERTISING                                                          licensed pursuant to this Agreement until such Representative
                                                                                             is authorized to receive such compensation under applicable
                     No sales promotion materials or advertising relating to the             state law.
                     Contracts shall be used by BD unless the specific items have
                     been approved in writing by ONL.                                        The terms of compensation shall survive this Agreement unless
                                                                                             the Agreement is terminated for cause by ONL, provided that
                     7. SECURING APPLICATIONS                                                BD remains a broker-dealer in good standing with the FINRA
                                                                                             and other state and federal regulatory agencies and that BE)
                    All applications for Contracts shall be made on application              remains the broker-dealer of record for the account.
                    forms supplied by ONL. BD will review all sales for
                    suitability and all applications for completeness and                    10. CANCELLATION OF POLICY
                    correctness as to form. BD will promptly, but in no case later
                    than the end of the next business day following receipt by BD,           If ONL refunds premiums or returns Contract value and
                    forward to ONL all complete and correct applications for                 waives surrender charges on any Contract for any reason. then
                    suitable transactions, together with any payments received with          no commission will be payable with respect to said premiums
                    the applications. ONL reserves the right to reject any Contract          and any commission previously paid for said premiums shall
                    application and return any payment made in connection with


                                                                                         2




                                                                                         conﬁdential

                                                                                                                                                               02
                                                                                                                                                               02
             Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 5 of 45 PAGEID #: 110
                                             11:16;47 AM [Eastern    Daylight Time] - FAX4 - To: 5542 - From: Fax
                                                                                                                  Server 04 1              Fax Server
ONFS FAX Copy Page 4 of 41 - Date: 8/2612014

                                                                                    confidential
                                                                                    conﬁde ntial




                      be refunded to ONEQ. However, ONL will not refund                         Any other changes or amendments to the Selling Agreement
                      premiums or return Contract value and waive surrender                     shall not be effective unless thirty (30) days prior written
                      charges to satisfy customer complaints without prior                      notice is provided and unless agreed to by the parties in
                      notification to BD.                                                       writing, if the change is proposed by the BD, or as evidenced
                                                                                                by submission of additional applications if proposed by ONL
                      ONEQ agrees to notify BD within thirty (30) days after it                 or ONEQ.
                      receives notice from ONL of any premium refund or a
                      commission chargeback.                                                    16. INDEPENDENTCONTRACTORS

                      I I. ADDITIONAL PARTY TO THIS AGREEMENT                                   BO and its Representatives arc independent contractors with
                                                                                                respect to ONL and ONBQ.
                      In the event that BD is not licensed as an insurance agency in
                      any state where it wishes to solicit contracts, but utilizes an           17. NOTIFICATION OP DISCIPLINARY
                      affiliated entity to satisfy state insurance laws, such affiliated            PROCEEDINGS
                      entity shall sign this Agreement and BD shall countersign this
                      Agreement, and BD and its affiliated entity shall be duly                 BD agrees to notify ONEQ in a timely fashion of any
                      bound thereby. All references to BD in this Agreement shall               disciplinary proceedings against any of BD's Representatives
                      include any affiliated entity.                                            arising from the solicitation of sales of the Contracts or any
                                                                                                threatened or filed arbitration action or civil litigation arising
                      12. HOLD HARMLESS AND INDEMNIFICATION                                     out of BD's solicitation of the Contracts.
                          PROVISIONS
                                                                                                18. BOOKS AND RECORDS
                      No party to this Agreement will be liable for any obligation,
                     act or omission of the other. Each party to this Agreement will            ONL, ONEQ and BD agree to maintain their books, accounts
                     hold harmless and indemnify ONL, ONEQ, and BD as                           and records so as to dearly and accurately disclose the nature
                     appropriate, for any loss or expense suffered as a result of the           and details of transactions and to assist each other in the timely
                     actual or alleged violation oC or noncompliance with, any                  preparation ofrecords. ONEQ and BD shall each submit such
                     applicable taw or regulation or for a breach of this Agreement             records to the regulatory and administrative bodies which have
                     by a party or by an Associated Person of that party. The term              jurisdiction over ONL or the underlying mutual fund shares.
                     "Associated Person" as used herein shall be defined
                     consistently with the definition of such term as contained in              Each party to this Agreement shall promptly furnish to the
                     Article I of the FINRA By-laws.                                            other party any reports and information which the other party
                                                                                                may reasonably request for the purpose of meeting its
                     13. NON-ASSIGNA.BILITY PROVISION                                           reporting and rccordkeeping requirements under the insurance
                                                                                                laws of any state, under federal and state securities laws or
                     This Agreement may not be assigned by any party except by                  under the ntles of the FINRA.
                     mutual consent
                                                                                                19. LIMITATIONS
                     14, NON-WAIVER PROVISION
                                                                                                No party other than ONL shall have the authority on behalf of
                     Failure of any party to terminate the Agreement for any of the             ONL to make, alter, or discharge any Contract issued by ONL,
                     causes set forth in this Agreement will not constitute a waiver            to waive any forfeiture or to grant, permit, or extend the time
                     of the right to terminate this Agreement at a later time for any           of making any Payments, or to atter the forms which ONL may
                     of these causes.                                                           prescribe, or to substitute other forms in place of those
                                                                                                prescribed by ONL; or to enter into any proceeding in a court
                     15. AMENDMENTS                                                             of law or before a regulatory agency in the name of or on
                                                                                                behalf of ONL
                     ONL and ONEQ each reserves the right to unilaterally amend
                     this Selling Agreement in order to comply with any law, rule
                     or regulation, provided, however, any such change or
                     amendment shall become effective after thirty (3111 days prior
                     written notice is delivered to the address provided in the                 20. TERMINATION
                     Selling Agreement.
                                                                                                This Agreement may be terminated at the option of any party
                                                                                                upon sixty (60) days written notice to the other parties, or


                                                                                            3




                                                                                           conﬁdential

                                                                                                                                                                     03
                                                                                                                                                                     03
             Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 6 of 45 PAGEID #: 111
                                             11:16:47 AM [Eastern Daylight Time] • FAX4 -
                                                                                          To: 5542 • From: Fax Server      04 1         Fax Server
ONFS FAX Copy Page 5 of 41 - Date: 812612014

                                                                                          ntial
                                                                                   confidential
                                                                                   conﬁde




                     without notice at the option of any party hereto upon a material        In the event a complaint is made by a customer or to a state or
                     breach by any party of the covenants and teams of this                  federal regulatory agency or filed with an appropriate self-
                     Agreement.                                                              regulatory organization, BD shall fully cooperate with ONL in
                                                                                             responding to the complaint, including providing all
                     21. NOTICE                                                              documents and records reasonably requested by ONL.

                     All notices to ONL and ONEQ relating to this         nic.it             25.   REQUIRED ELEMENTS OF THIS AGREEMENT
                     should be sent to One Financial Way, Cincinnati, Ohio 45242,
                     ATTN: Legal Department. All notices to BD shall be duly                 This agreement is not complete unless it includes a
                     given if mailed to the address shown below, or if otherwise             Commission Schedule, and the General Letter of
                     delivered to ONL in a manner mutually agreed upon before the            Recommendation, both of which are incorporated herein by
                     attempted delivery.                                                     reference.

                     22. GOVERNING LAW/ SEVERABILITY
                                                                                             26. ANTI-MONEY LAUNDERING PROCEDURES
                     This agreement will be construed in accordance with the laws
                     of the State of Ohio. Should any provision of this Agreement            BD represents that it has adopted, implemented and will
                     be held unenforceable, those provisions not affected by the             maintain an anti-money laundering compliance program as
                     determination of unenforceandity shall remain in full force and         required by law. BD further warrants that before submitting
                     effect.                                                                 supplications and funds to ONL and ONEQ, BD will ensure
                                                                                             that customers have been properly identified and the details of
                     23. GENERAL CONDUCT OF RD                                               the transaction verified in accordance with the latest anti-
                                                                                             money laundering requirements and guidelines. BD agrees to
                     BD expressly agrees that neither it nor its Representatives will:       provide periodic evidence and details of its anti-money
                     induce agents to leave ONL; engage in any course of conduct             laundering procedures as requested by ONE and ONEQ.
                    to systematically replace Contracts issued by ONL;
                    or recommend or cause the surrenders of casb values of the
                    Contracts to purchase or exchange for insurance policies or              27. PRIVACY
                    annuities issued by other insurance companies, unless such
                    action is in the best interests of the customer; or otherwise do         BD represents that it has adopted and implemented procedures
                    anything prejudicial to ONL's interest or that of its customers.         to safeguard consumer information and records that are
                    This provision will continue in force after the termination of           reasonably designed to (1) insure the security and
                    this Agreement.                                                          confidentiality of BD's customer records and information; (ii)
                                                                                             protect against any anticipated threats or hazards to the
                    24. CUSTOMER COMPLAINTS                                                  security or integrity of customer records and information; (iii)
                                                                                             protect against unauthorized access to or use of BD's customer
                    In the event a complaint is received by ONL or ONEQ from a               records or information that could result in substantial harm or
                    customer, ONL or ONE() will advise BD as soon as possible                inconvenience to any customer; (iv) protect against
                    of the existence and nature of the complaint. BD shall have a            unauthorized disclosure of non-public personal information to
                    reasonable amount of time, not to exceed ten ( 10)days unless            unaffiliated third parties; and (v) otherwise ensure BD's
                    otherwise agreed to by the Parties, to resolve the complaint             compliance with Regulation S-P.

                    In the event the complaint is not resolved, ONL may, in its
                    sole discretion, refund premiums or return contract values and           BD agrees to indemnify ONL against any and ail claim,
                    waive surrender charges or otherwise act to resolve the                  liability, expense or loss in any way arising out of BD's failure
                    customer's complaint.                                                    to adopt and implement these and such other privacy or
                                                                                             confidentiality procedures that may be in the future required
                                                                                             by law or regulation.




                                                                                         4




                                                                                         conﬁdential

                                                                                                                                                                 04
                                                                                                                                                                 04
            Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 7 of 45 PAGEID #: 112
                                                        [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax
                                                                                                              Server 04 1   Fax Server
ONFS FAX Copy Page 6 of 41 - Date: 812612014 11:16:47AM

                                                                             conﬁdential
                                                                             confidential




                       ME OHIO NATIONAL LIFE INSURANCE COMPANY
                       OHIO NATIONAL LIFE ASSURANCE CORPORATION •


                       By: JACrYna.0 Q .6                                   E.A.J? d
                       Title:   Vice Chairman &ChiefDistribution Officer


                       OHIO NATIONAL EQUITIES, INC.


                       BY: jXtYnC4 Q "

                       Title:   Vice Chairman & ChiefDistribution Officer


                      BROKER DEALER

                      ittqatij [RE DACTED]
                               [REDACTED]
                      Firm CRD #           Tax ID Number

                       ytr     -Shaerrder114/   r Iris
                      ( an )
                      1151) bob Cour hikii Ur ) 514:1 k SO
                      (Street Address)



                     Cry ezip)                   1Zo 3
                     BY:
                                       U
                                                "&i/1/.4 ...

                     Title:           C•     D

                     BROKER-DEALER INSURANCE AFFILIATE




                     Form 8507A




                                                                                 5




                                                                                  conﬁdential

                                                                                                                                         05
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 8 of 45 PAGEID #: 113
ONFS FAX Copy Page 7 of 41 - Date: 8/2612014 11:16:47AM [Eastern Daylight Time]    FAX4 - To: 5542 - From: Fax Server 04 1   Fax Server
                                                                              confidentis
                                                                              conﬁdential




                                                     GENERAL LETTER OF RECOMMENDATION


                             The undersigned broker-dealer, on behalf of itself and its insurance affiliate(s), if any, certifies the
                     following in conjunction with the submission of licensing/appointment papers for any applicant as agent of The
                     Ohio National Life Insurance Company or Ohio National Life Assurance Corporation ("ONL"), and broker-
                     dealer will, upon request, forward proof of compliance with same to ONL in a timely manner.

                     1.       We have made a thorough and diligent inquiry and investigation into the character and background of
                     this applicant, as well as identity, residence, personal history, and experience and instruction. and are satisfied
                     that the applicant is of good moral character, financially responsible, trustworthy and qualified to act as your
                     agent.

                    2.      We have on file a current 13-4 form which was completed by the applicant, and we have fulfilled all the
                    necessary investigative requirements for the registration of the applicant as a registered representative of our
                    FINRA member firm. The applicant is presently registered as an F1NRA registered representative.

                    3.      We certify that the applicant meets all state-specific requirements for the states in which the applicant
                    wishes to be appointed, including all educational requirements, and that we have obtained all necessary
                    information about the applicant (including, where applicable, current credit reports).

                    4.       We hereby warrant that the applicant is not applying for a license with ONL in artier to place insurance
                    chiefly and solely on his life, or lives of his relatives or associates.

                    5.       In states where insurance agents may not solicit business for an insurance company until they are
                    appointed with that company, we will not permit any applicant to transact insurance as an agent of ONL until
                    duly licensed or appointed by ONL. No applicant in any of those restricted states has been permitted to write,
                    solicit business. or act as an agent in any capacity, and they will not be so permitted until the certificate of
                    authority or license applied for is received.


                    BROKER-DEALER




                            Its:




                    8507B




                                                                                  conﬁdential


                                                                                                                                           06
                                                                                                                                           06
            Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 9 of 45 PAGEID #: 114
ONFS FAX Copy Page 8 of 41 - Date: 812612014 11:16:47 AM [Eastern Daylight Time] - FAX4 - To:
                                                                                              5542 • From: Fax Server 0 4 1   F ax Server

                                                                               confidentia
                                                                               conﬁdential




                                                         ADDENDUM TO SELLING AGREEMENT

                       RE: No Commission Annuity Product

                       The Ohio National Life Insurance Company ("ONLIC") and Ohio National Equities, Inc. ("ONEQ") are pleased
                       to provide registered representatives, and their immediate family members, the opportunity to purchase an
                       ONcore Value contract or ONcore Xtra contract as owner which provides for an earnings credit of 5% (in
                       addition to any other credit provided for under the contract) to be added to the contract upon payment of any
                       purchase payments to the contract. Notwithstanding Section 9 of the existing Selling Agreement, no
                       commissions will be paid to the broker dealer on these annuity contracts purchased by registered representatives
                       and members of their immediate family. Immediate family members include the registered representative's
                       spouse and children.

                       For each such purchase, ONLIC must receive written notice (which may include electronic mail and facsimile)
                       authorized by the branch manager or OSJ supervisor indicating the names of the owner, annuitant and registered
                       representative, and the relationship of the parties. ONLIC will treat the credits as earnings on the annuity
                       contract and will generally tax report upon withdrawal from the annuity contract. ONLIC makes no warranties
                       or representation as to the tax treatment of the credit. If the contract is cancelled under the Right to Cancel
                       provision of the contract, ONLIC will recoup the credit plus any interest paid on the credit amount if the credit
                       was deposited in the enhanced dollar cost averaging account. Applicable withdrawal charges will apply to the
                       credit if it is withdrawn from the contract before the expiration of the surrender charge period.

                      The sale of such contract is not a direct sale and is subject to the terms of our current Selling Agreement, except
                      as such agreement is modified. Please sign below to provide your authorization to effectuate the amendment to
                      the terms of our current Selling Agreement.


                      THE OHIO NATIONAL Llf:E. INSURANCE COMPANY

                      BY:'. lArlYraGIQ_                                              d
                      NAmE711-101AAS bp,2J7G:L6
                                                                                             'Sc
                                                                                             (ie
                      TITLE: \ACE        Ciats IOW 4-- (Aar INT:J(2,UL,

                      OHIO NATIONAL EQUITIES, INC.

                      BY:

                      NAME-VOtel4k             16f314U-Cl. L17,

                      TITLE: V(4' CA& Maid AtOl.e. b.akt6i);(ar
                                                                                         01V,Cie-11,

                      Acknowledged and agreed to:

                      BROKER DEALER

                      By:    L2ejett        cleuutot-K-
                      NAME: ---       ,hrot (Sh Cul no t
                      TM-E:            CO




                                                                                  conﬁdential

                                                                                                                                            07
                                                                                                                                            07
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 10 of 45 PAGEID #: 115
                                                         [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server 04 1          Fax Server
ONFS FAX Copy Page 9 of 41 - Date: 8/2612014 11:16:47 AM

                                                                                conﬁdential
                                                                                confidential




                                                        FIXED AND VARIABLE INSURANCE ADDENDUM

                                       WHEREAS, the parties hereto have entered into a Selling Agreement in order to enable BD and its
                               Representatives to sell ONL variable products, namely ONcore variable annuities: and

                                        WHEREAS, the parties wish to authorize BD and its Representatives to sell ONL life insurance
                               products, which include variable life insurance ("variable contracts") and insurance and annuity contracts
                               which are not variable contracts and not subject to regulation as securities under federal or state law ("fixed
                               contracts"); and

                                      WHEREAS. ONL desires to market the fixed contracts through BD's affiliated insurance agency
                               ("Agency") and BD's Representatives:

                                        NOW, THEREFORE, the parties hereto agree to supplement the Agreement, with regard to sales
                               of variable life insurance policies, as follows:

                               1.       Incorporation by Reference. The terms and provisions of the Selling Agreement are incorporated
                               herein and made applicable to the solicitation, delivery and servicing of variable contracts and fixed
                               contracts, except as follows:

                                         (a) Ohio National Equities, Inc. ("ONEQ"), the principal underwriter of ONL's variable products,
                               is only a party to this addendum with suspect to variable life contracts. ONL, including both The Ohio
                               National Life Insurance Company and Ohio National Life Assurance Corporation, is the issuer of the fixed
                               con tracts.
                                         (b) References in the Selling Agreement to Contracts shall. for purposes of this addendum, also be
                               references to fixed annuities and fixed hie insurance policies issued by ONL
                                         (c) The compensation supplement attached to, and incorporated into, this addendum, shall apply to
                               the sales of variable contracts and fixed contracts issued by ONL. The compensation payable to the Agency
                               under said compensation supplement is subject to such future changes as are made applicable to the variable
                               and fixed contracts described therein.

                              2.      Vadtrwritina. ED shall cause its Representatives to comply with all procedures established by
                              ONEQ or ONL for soliciting, completing and transmitting applications and orders and shall comply with
                              ONL's rules and practices in regards to insurance underwriting and acceptance of risks.

                              3.        Pltrchase Payments. A payment made to ED, or BD's receipt of a check or other negotiable
                              instnunent payable to ONL, shall not constitute payment to, or receipt by, ONL, except for BD's receipt of
                              the initial payment necessary to place in force or to reinstate a policy or to effect its delivery. ED shall not
                              make any representations to policy owners or premium payors contrary to the foregoing.

                              4.       la 'ts on Authority. ED and its Representatives have no authority to accept any past due payment
                              on behalf of ONEQ or ONL; to approve evidence of insurability for ONL: or to bind ONEQ or ONL by
                              making or receiving any promises, representations or notices contrary to or inconsistent with the terms and
                              provisions of the variable or fixed contracts, the prospectuses therefor (if any) or any sales literature
                              developed or approved by ONL or ONEQ.

                              5.      Delivery of Policies. No variable or fixed insurance policy shall be delivered unless and until the
                              minimum premium payment required to place the policy in effect has been paid by the purchaser, nor unless
                              BD, through its Representatives, is reasonably satisfied, based upon its own knowledge and upon
                              reasonable inquiry to the proposed insured, that the proposed insured is, at the time of policy delivery, in
                              the same health and insurable condition as represented in the application for the policy.




                                                                                    conﬁdential

                                                                                                                                                 08
                                                                                                                                                 08
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 11 of 45 PAGEID #: 116
                                                           [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server)
                                                                                                                           41     Fax Server
ONFS FAX Copy Page 10 of 41 - Date: 8/2612014 11:16:47AM

                                                                                conﬁdential
                                                                                confidential




                              6.        Confirmations. Contemporaneous confirmations are not provided on variable universal life
                              policies for purchase payments made by automatic bank drafts, payroll deduction or other automated and
                              regularly scheduled methods of payment pre-authorized by the purchaser. Confirmation of such payments
                              appears on the annual statement for the policy provided to the policy owner on the occasion of each policy
                              anniversary.

                              7.       implication of ONE. Rules and Practices. The then-current rules and practices of ONEQ and ONL
                              shall govern the payment and adjustment of compensation under the following circumstances:
                                       (a) if issuance of the policy is based on any modification of the insurer's rules;
                                       (b) if the policy issued causes the total insurance for the insured to exceed the insurer's retention
                                            limit;
                                       (c) if any premium or cost of insurance is waived on account of disability;
                                       (d) if any temporary, extra premium or any extra premium on account of travel, residence or
                                           aviation is paid: or
                                       (el if no other applicable provision of this Agreement controls.




                              THE OHIO NATIONAL LIFE INSURANCE COMPANY
                              OHIO NA, ONAL LIFE ASSURANCE CORPORAWON

                              By:                 az)      Q J3                 *La d
                                                                   +dkr           r• dzidfc:
                                      Date-   C     las-by

                              OHIO NATIONAL EQUITIES. INC.

                              By:             llYna6        0.6
                                      Title:116;Z            f.1 1tir

                                      Date:   T12sli

                              BROKER DEALER (identified in Agreement)
                              (on behalf   itself and A ency)

                              Firm:                     ri                       aplintr5
                              By:

                                       ale:

                                      Date:




                                                                                    conﬁdential

                                                                                                                                               09
                                                                                                                                               09
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 12 of 45 PAGEID #: 117
                                                                   Daylight Time] - FAX4 - To: 5542 -From: Fax Serverp4 1   Fax Server
ONFS FAX Copy Page 11 of 41 - Date: 812612014 11:16:47 AM [Eastern

                                                                             confidential
                                                                             conﬁdential




                                                        ADDENDUM TO SELLING AGREEMENT

                              The Selling Agreement by and between The Ohio National Life Insurance Company and Ohio
                              National Life Assurance Corporation (collectively referred to as "ONL"), Ohio National Equities,
                              inc. ("ONEQ"), and your firm ("BD-), is amended as follows.

                              I.    Ali references to the National Association of Securities Dealers ("NASD") contained
                              within the Selling Agreement are hereby deleted and replaced with the Financial Industry
                              Regulatory Authority ("FINRA").

                              2.     Section 7 of the Selling Agreement is hereby amended by inserting the following at the end
                              of the section:

                                       "BD may use electronic order tickets with the consent of ONL; provided that the order is
                                       not for a sale which is a replacement. If BD submits electronic order tickets for
                                       Contracts, BD represents and warrants that the electronic order ticket for the purchase of
                                       a Contract operates as an electronic signature from the registered representative
                                       representing that no replacement is involved in the sale."

                              3.    Section 18 of the Selling Agreement is hereby amended by inserting the following at the
                              end of the section:

                                       "BD agrees to provide periodic evidence and to certify that it is in compliance with all
                                       applicable state insurance laws, federal and state securities laws and rules of FINRA as
                                       requested by ONL and ONEQ."




                                                                                conﬁdential

                                                                                                                                         10
                                                                                                                                         10
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 13 of 45 PAGEID #: 118
                                                                  Daylight Time] - FAX4 - To: 5542 - From: Fax Seryerp 4   1   Fax Server
ONFS FAX Copy Page 12 of 41 -Date: E12612014 11:15:47 AM [Eastern

                                                                               conﬁdential
                                                                               confidential




                                                          ADDENDUM TO SELLING AGREEMENT

                        RE: No Commission Annuity Product

                        The Ohio National Life Insurance Company ("ONLIC") and Ohio National Equities, Inc. ("ONEQ") are pleased
                        to provide registered representatives, and their immediate family members, the opportunity to purchase an
                        ONcore Premier contract as owner which provides for an earnings credit of 5% (in addition to any other credit
                        provided for under the contract) to be added to the contract upon payment of any purchase payments to the
                        contract. Notwithstanding Section 9 of the existing Selling Agreement, no commissions will be paid to the
                        broker dealer on these annuity contracts purchased by registered representatives and members of their
                        immediate family_ Immediate family members include the registered representative's spouse and children.

                        For each such purchase, ONLIC must receive written notice (which may include electronic mail and facsimile)
                        authorized by the branch manager or OSJ supervisor indicating the names of the owner, annuitant and registered
                        representative, and the relationship of the parties. ONLIC will treat the credits as earnings on the annuity
                        contract and will generally tax report upon withdrawal from the annuity contract. ONLIC makes no warranties
                        or representation as to the tax treatment of the credit. If the contract is cancelled under the Right to Cancel
                        provision of the contract, ONLIC will recoup the credit plus any interest paid on the credit amount if the credit
                        was deposited in the enhanced dollar cost averaging account. Applicable withdrawal charges will apply to the
                        credit if it is withdrawn from the contract before the expiration of the surrender charge period.

                        The sale of such contract is not a direct sale and is subject to the terms of our current Selling Agreement, except
                        as such agreement is modified. Please sign below to provide your authorization to effectuate the amendment to
                        the terms of our current Selling Agreement.


                        THE OHIANATIONAL LIFE INSURANCE COMPANY

                        BY: •.- ACYnat-0           Q . 6a/v-OLA..R
                        NAmiliiornA-_s        Redi-clCitb
                        TITLE: Vie.11, ca iv+) 4-CJI   biblekirt4 CICV('Et


                       OHIO NATIONAL EQUITIES, INC.

                       BY:   k _1116Yria4 u
                                                                                      d
                       NAME; ijkitloir:. ElleACI:Gb

                       TITLE: Vice      alArerli t't 4/ 4.- OA ritc     bus4-4.010PU


                       Acknowledged and agr

                       BROKER DEALER:                                       Pucteerl)ctr-km--,
                       BYrR444(                            +44.
                                -2.ArAll'it
                       NAME: IRgr                                 rt Illy
                       TITLE:      (11 . Lc)




                                                                                   conﬁdential
                                                                                   confidential

                                                                                                                                              11
            Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 14 of 45 PAGEID #: 119
                                               11:16:47 AM [Eastern Daylight Time] - FAX4 - To:
                                                                                                5542 - From: Fax Server) 4 1     F ax Server
ONFS FAX Copy Page 13 of 41 -Date: 8(2612014
                                                                                conﬁde ntial
                                                                                confidential




                                                        Life insurance Commission Schedule
                                                          Ohio National Financial Services

                          First Year Commission (as a percentage of first year premiums paid on policies
                          produced by Dealer's Representatives) (1)


                                        Product                             Rate                                 Product                          Rate

                                           Term insurance                                                          Whole Life

                          10, 15 and 20-year Term                           90                 Prestige Value III $5,000—$90,999                  105
                                                                                               Prestige Value ill sios,000+                       100
                                      Variable Universal Life                                  Prestige Performance                               90
                                                                                               Prestige Xcel                                      90
                         Virtus VilL                                        50                 Prestige Max: Ape ass $25,000 - 599,000            85
                                                                                               Prestige Max: Ages 51-54 126.000 - $99.000         80
                                               Universal Life                                Prestige Max: Ages 55-70125.000 - 599,000            70
                                                                                             Prestige Max: Ages 0-50 $100,000 +                   80
                         V-Pro UL                                   '       100              Prestige Max: Ages 51-54 $100,000 +                  70
                                                                                             Prestige Max: Ages 55-70 $100,000 4.                 60


                         (1) Commission rates shown payable to Maximum Commissionable Premium {MCP).
                         Amounts in excess of MCP is paid at Renewal Commission rates (shown below).




                         Renewal Commissions (as a percentage of premiums paid in the second and later
                         policy years)
                                                                                                         POLICY YEARS
                     POLICY PLANS                                    2        3         4           5       8      7       8      9         10     114
                     Prestige Value, Prestige Max, Prestige         15%      15%      7.5%        7.5%     3%     3%       3%    3%         3%      3%
                     Performance 4 Pawing, Xcel
                     API Rider                                        3       3        3          3        3       3       3     3          3       3
                     V-Pro UL                                         4.5     4.5      4_5        4.5      4.5     4.5     4.5   4.5        4.5     4.5
                     VIrtus VIA                                       4.5     4.5      4.5        4.5      4.5     4.5     4.5   4.5        4.5     4.5




                        Any life insurance commissions payable will continued to be paid to the Broker Dealer of record
                        (Servicing Broker Dealer) while the Selling Agreement remains in force and will be paid on a
                        particular life insurance policy as long as the policy remains in force.


                                                                                                                         Ohio National
                                                                                                              FM. Financial Services.
                        January, 2013




                                                                                     conﬁdential
                                                                                     confidential

                                                                                                                                                          12
                                                                                                                                                          12
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 15 of 45 PAGEID #: 120
ONFS FAX Copy Page 14 of 41 - Date: 8(2612014 11:16:47AM [Eastern Daylight Time]   FAX4 - To: 5542 - From: Fax Server) 4 1     Fax Server
                                                                              conﬁdential




           riN2 Ohio National
                           Financial Services
                           Life changes.Well be there.,


                                                      ONCORE COMMISSION SCHEDULE




                           Please check which ONcore products firm can sell:
                                  Premier
                                  Value
                                  Lite
                                  Xtra




                         On the following pages, please mark which Commission Options your Registered Representative can choose.

                                  Section A: allows the firm to control which Commission Options your Registered Representatives
                                             may choose from. If Section A: is filled in; then in A2 the firm needs to pick a default
                                             option for cases where reps fail to make the choice on their application.
                                               Also, if Section A is filled in, the reps will need to fill in the Rep Option on each
                                               client application (under their signature).

                                  Section B: allows the firm to choose one Commission Option for all business. If this section is
                                             selected, reps will not need to fill in the Rep Option on the application.


                         Please sign page 5 of the Oncore Commission Schedule and return it along with the
                         Selling Agreement for proper Commission processing,




                        Page 1 of 5     Effective May 1, 2014




                                                                               conﬁdential


                                                                                                                                            13
                                                                                                                                            13
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 16 of 45 PAGEID #: 121
ONFS FAX Copy Page 15 of 41 - Date: 812612014 11:16:47AM [Eastern Daylight Time] - FAX4 • To: 5542 - From: Fax ServerD 4 1          Fax Server
                                                                                 conﬁdential
                                                                                 confidential




                                                           SCHEDULE OF COMMISSIONS -113D



                  COMMISSIONS FOR PURCHASERS AGE BO and UNDER
                                      Option 1       Option 2                          Option 3            Option 4           Option 5
                  Initial Premium.'    6.00%          5.03%                             1.00%               7.00%              3.00%
                  Add-on premiums      6.00%          5,00%                             1.00%               7,00%              3.00%
                  Trails(
                     Deposit Yrs 2-8            0.00%               0.25%               1.00%              0.00%              0.80%
                     Deposit Yra 7 +            1.00%               1.00%               1.00%              0.00%              0.80%


                  Corrvelselons for purchases see 81 - 85:
                                           Option I               Option 4            Option 5
                  Initial Premium           3.00%                  3.50%               1.60%
                  Add-on premiums           3.00%                  3.50%               1.50%
                  Trade
                      Deposit Yrs 2-6       0.00%                  0.00%               0.40%
                      Deposit Yrs 7 +       1.00%                  0.00%               0.40%


                  1: You must salmi either Ala or 13:
                   A: Finn allows Registered Representative to choose from the folicreing o2tions:
                           Option                 Option 2         Option 3           Option 4            Option 5
                                                                                          1---             1."-
                    a:                  , part 2 must be completed.
                 1 A2: If individual broker fads to select op  defautl will be:
                                                                            3
                           001i0/1 1,-            Option 2        Option              Option 4            Option 6


                  D: Firm chooses one option for all business:
                         Option 1             Option 2            Option 3            Option 4            Option 5




                  Annuitant must be living at time of policy delivery.
                  There will be a 100% chargebacl if the policy is not taken during the free look period.
                  A chargeback of 1% WS apply to contracts surrendered In years one and two if option 4 Is chosen.
                  There ',Alba a 100% chergebeck if death occurs within the first six months.
                  There wit be a 50% chargebar* if death or,ctrs within the second six months.

                 2:Trails are calculated on the quarterly anniversary by multiplying the trail basis* by the quarterly trail rate.
                 For policies with multiple premiums, the trail basis is multiplied by the trail basis rodo''''.
                 *The trail basis equals the average between the contract value on the quarterly anniversary and the contract value 90 days prior.
                 "The troll basis ratio is the portion of premium that is due a trail on the quarterly anniversary.

                 Trail commissions will continue it, be paid to broker dealer of record while the Sang Agreement remains in force and
                 vAq be paid on a particular contract until the contract is surrendered or annuitized.

                 We reserve the right to adjust commissions on policies ennuffized during the first contract year.




                 Page 2 of 5




                                                                                  conﬁdential


                                                                                                                                                     14
                                                                                                                                                     14
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 17 of 45 PAGEID #: 122
ONFS FAX Copy Page 16 of 41 -Date: 8/2612014 11:16:47AM [Eastern Daylight
                                                                          Time] -FAX4 - To: 5542 -From: Fax Server) 4              1         Fax Server
                                                                                     conﬁdential
                                                                                     confidential




                                                                       SCHEDULE OF COMMISSIONS - ISO



                    COMMISSIONS FOR PURC                                                               1: You must Wed either Al* or B:
                                        Option 1               Option 2 Option 3                       A: Firm allows Registered
                    I
                    Initial Premkart1    5.00%                  4.00%     0.70%                        Representative to choose
                    Add-on premiums
                    ...                  5.0096                 4.00% ' 0.70%                          from the following options:
                    Trails                                                                                optient         Option 2 0000 3
                        Deposit Yrs 2-6 0.00%                  0.00%         0.70%
                    1
                        Deposit Yrs 7 + 0.00%                  0.50%         0.70%                     is: If A Is satiated. part 2 must be completed.
                                                                                                       A2: If individual broker fake
                     Commissions for PLachman, age 81 - 85:                                            to select option~ default will be
                                           Option 1     Option 2            Option 3                       Option 1         Option 2     Option 3
                     India Premium          2.00%        2.00%               2.00%
                     Add-on premiums        2.00%        2.00%               2.00%
                     Trails'                                                                           B: Firm chooses one option
                        Deposit Yrs 2-6     0.00%        0.00%               0.00%                     for ell business:
                        Deposit Yrs 7 *     0.60%        0.50%               0.50%                         Option 1      Option 2      Option 3




                     Annuitant must be living at lime of policy delivery.
                     There WM be a 100% chargeback if the peaty is not taken during the free look period.

                     There wet be a 100% chargeback if death occurs within the first six months.
                     There tea be a 50% chargebeck if death owes within the second six months.

                     2: Trails are calculated on the quarterly anniversary by multiplying the trail basis* by the quarterly trail rate.
                     For polities with multiple premiums, the trait basis is multiplied by the trell basis ratio**.
                     *The trail basis equals the average between the contract value on the quarterly anniversary and the contract value 90 days prior.
                     **The trail basis ratio is the portion of premium that is due a trail on the quarterly anniversary.

                    Trail commissions will continue to be paid to broker dealer of record while the Selling Agreement remains In force and
                    will be paid on a particular contract until the contract is surrendered or annuitIzed.

                     We reserve the right to adjust commissions on policies annuilized during the anti contract year.




                    Page 3 of 5




                                                                                        conﬁdential
                                                                                        confidential


                                                                                                                                                          15
                                                                                                                                                          15
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 18 of 45 PAGEID #: 123
ONFS FAX Copy Page 17 of 41 - Date: 8(2612014 11:16:47AM [Eastern Daylight Timel - FAX4 • To: 5542 - From: Fax Server) 4 1           Fax Server
                                                                                     conﬁdential
                                                                                     confident ;




                                                                        SCHEDULE OF COMMISSIONS -180



                 COMMISSIONS FOR PURCHASERS AGE 80 and UNDER                                       COMMISSIONS FOR PURCHASERS AGE B1 to SS
                                                   Option 1           Zplion 2                                                 Option 1         Option 2
                 Initial Premium'                   6.00%              4.00%                       initial Premium              3.00%            2.00%
                 Add-on premiums                    6.00%              4.00%                       Add-on premiums              3.00%            2.00%
                 Trails'                                                                           Trails'
                 Deposit Yrs 2-4                    0.00%               1.00%                      Deposit Yrs 2-4              0.00%            1.00%
                 Deposit Yrs 5+                     1.00%               1.00%                      Deposit Yrs 5+               1.00%            1.00%

                 i:You must select either          or B:
                 A:Firm Stows Registered Representative to choose from the followinv options:
                        Option 1            Option 2

                 la: If A is selected, part 2 must be completed.
                 A2: If individual broker fails to select option, default will be:
                           Option 1                 Option 2


                 B: Firm chooses one option for ell business:
                         Option 1              Option 2


                 Annuitant must be lying at time of policy delivery.
                 There will be a 100% charoeback if the policy is not taken during the free look period.

                 There will be a 100% citargeback if death occurs within the first six months.
                 There will be a 50% chargeback If death occurs within the second six months.

                 2:Tralls are calculated on the quarterly anniversary by multiplying the trail basis* by the quarterly teal rate.
                 For policies with multiple premiums, the trail basis is multiplied by the trail basis ratio**.
                 'The trail basis equals the average between the tiontract value on the quarterly anniversary and the contract value 00 days prior.
                 •'The trail basis ratio is the portion of premium that is due a trail on the quarterly anniversary.

                 Trail commissions will continue to be paid to broker dealer of record while the Sailing Agreement remains In force and
                 will be paid on a particular contract until the contract is surrendered or annultlzed.

                 We reserve the right to adjust commissions on policies annuitized during the first contract year.




                 Page 4 of 5




                                                                                     conﬁdential


                                                                                                                                                           16
                                                                                                                                                           16
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 19 of 45 PAGEID #: 124
ONFS FAX Copy Page 18 of 41 - Date: 812612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax
                                                                                                               Server) 41                   Fax Server
                                                                                   conﬁdential
                                                                                   confidentia




                                                               SCHEDULE OF COMMISSIONS •1130



                COMMISSIONS FOR PURCHASERS AGE SO and UN                                               1: You must select either Al' or B:
                                        Option I Option 2 Option 3             Option 4                A: Firm allows Registered
                Initial Premium'         5.00%    4.00%    4.0046               3.00%                  Representative to choose
                Add-on premiums
                                      .- 5.00%    4.00%    4.00%                3.00%                   from the following options:
                Trails2                                                                                   Option 1 Option 2 Option 3 Option 4
                    Deposit Yrs 2 - 8    0.00%    0.25%    0.00%               0.25%                          ✓ r         Il
                    Deposit Yrs 9 +      0.00%    0.25%    1.00%               1.00%                   im: If A M selected. part 2 must be completed.
                                                                                                       A2: If individual broker fails
                                                                                                       to select tion, default will be:
                                                                                                         Option 1 Option 2 Option 3 Option 4


                                                                                                      B: Firm chooses one option
                                                                                                      for all business:
                                                                                                        Option 1 Option 2 Option 3            Option 4

                Annuitant must be lining at Urns of policy delivery.
                There wiN be a 100% chargebuck if the policy Is not taken during the free look period.

                There wil be a 100% chargeback It death occurs within the first six months.
                There will be a 50% chargeback if death occurs within the second six months.

                Trails are calculated on the quarterly anniversary by muttiptyIng the trail basis' by the quarterly trail rate.
                For petioles with multiple premiums, the trail basis is multiplied by the trail basis ratio".
                "The tali basis equals the average between the contract value on the quarterly anniversary and the contract value 90 days prior.
                "The trail basis ratio is the portion of premium that is due a trail on the quarterly anniversary.

                Trail commissions will continue to be paid lo broker dealer of record while the Selling Agreement remains in force and
                wiN be paid on a particular contract until the contract is surrendered or annuitized.

                We reserve the right to adjust commissions on policies ennuitized during the first contract year,




                OHIO NATIONAL LIFE INSURANCE COMPANY                                      OHIO NATIONAL EQUITIES, INC
                By:
                                                                                                                                     GZlit
                                                                                           \LIVYT7C.46.
                                                                                          Name:               " fie d
                                                                                                   hOmaS A. Bare
                                                                                          This: Vice Cheinnen & Chief Distribution Offcar




                Acknowledged and agreed to:
                BROKER DEALER: _
                BY;        ra_ •
                Name:    yyfe.        Ilyelin.b. ti
                Title:  C C47
                Dew.         %-25-141

               Page 5 of 5




                                                                                     conﬁdential
                                                                                     confidential


                                                                                                                                                         17
                                                                                                                                                         17
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 20 of 45 PAGEID #: 125
ONFS FAX Copy Page 19 of 41 - Date: 812612014 11:16:47AM [Eastern Daylight Time] - FAX4 • To: 5542 • From: Fax Server) 4 1   Fax Server
                                                                              confidential
                                                                              conﬁdential




                                                                                              The Ohio National Life Insurance Company
                                                                                              Ohio National Life Assurance Corporation
                                   National
                           Q. Ohio
                              Financial Services,                                             P.O. Box 5308 Cincinnati, Ohio 45201-5308
                                                                                              Telephone: 1.888.690.3941
                             (".:1131,                   Nadi 1 1:111111



                           This Addendum, to update the chargeback terms in your ONcore Schedule of Commissions, shall
                           supplement the Schedule of Commissions currently in effect under the Selling Agreement between
                           your firm and The Ohio National Life Insurance Company, Ohio National Life Assurance
                           Corporation and Ohio National Equities, Inc. This Addendum applies to all sales of ONcore
                           variable annuities.

                           Effective Immediately:
                           There will be a 100% commission chargeback if the annuitant's death occurs within the first 6
                           months of the ONcore contract.
                           There will be a 50% commission chargeback if the annuitant's death occurs within the second 6
                           months of the ONcore contract.




                                                                               conﬁdential


                                                                                                                                          18
                                                                                                                                          18
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 21 of 45 PAGEID #: 126
ONFS FAX Copy Page 20 of 41 - Date: 8(2612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server) 4 1   Fax Server

                                                                              conﬁdential




                                                       ADDENDUM TO SELLING AGREEMENT

                             The Selling Agreement by and between The Ohio National Life Insurance Company and Ohio
                             National Life Assurance Corporation (collectively referred to as "ONL"), Ohio National Equities,
                             inc. ("ONEQ"), and your firm ("BD"), is amended as follows.

                             I.     Section 7 of the Selling Agreement is hereby amended by inserting the following at the end
                             of the section!

                                     "BD may use electronic order tickets with the consent of ONL. If BD submits electronic
                                     order tickets for Contracts, BD represents and warrants that the electronic order ticket for
                                     the purchase of a Contract operates as an electronic signature from the registered
                                     representative representing whether or not a replacement is involved in the sale. If a
                                     replacement is involved, BD agrees to forward all required replacement paperwork and
                                     notices to ONL."

                             2.     All other terms and conditions of the Selling Agreement remain in full force and effect.




                                                                               conﬁdential


                                                                                                                                          19
                                                                                                                                          19
         Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 22 of 45 PAGEID #: 127
ONFS FAX Copy Page 21 of 41 - Date: 8(2612014 11:16:47AM [Eastern Daylight Time]   FAX4 • To: 5542 - From: Fax Server) 4   1   Fax Server

                                                                              conﬁdential




                                                      CROUP VARIABLE ANNUITY ADDENDUM

                               WHEREAS, the parties hereto have entered into a Selling Agreement in order to enable BD and its
                        Representatives to sell ONL variable products, namely life insurance and annuity products; and

                               WHEREAS, the parties wish to authorize BD and its Representatives to sell ONL group annuity
                       products, which may include SEC-registered group variable annuities and non-registered group variable
                       annuities; and

                               WHEREAS, ONL desires to market the group variable annuities through BD's affiliated insurance
                       agency ("Agency") and BD's representatives;

                               NOW, THEREFORE, the parties hereto agree to supplement the Agreement, with regard to sales of
                       group variable annuities, as follows:

                        I.      IncolporationbyRefereace. The terms and provisions of the Selling Agreement are incorporated
                       herein and made applicable to the solicitation, delivery, and servicing of group variable annuities, except as
                       follows:

                                (a) References in the Selling Agreement to Contracts shall, for purposes of this Addendum, also be
                       references to group variable annuity contracts issued by ONL.
                                (b) The compensation supplement attached to, and incorporated into, this Addendum, shall apply to
                       the sales of group variable annuity contracts issued by ONL The compensation payable to the Agency under
                       said compensation supplement is subject to such future changes as are made applicable to the group variable
                       annuity contracts and the compensation payable thereunder described therein.

                       2.      Purchase Payments. A payment made to BD or BD's receipt of a check or other negotiable
                       instrument payable to ONL shall nor constitute payment to, or receipt by, ONL. BD shall not make
                       representations to contract holders or premium payers contrary to the foregoing.

                       3.       Application of ONL Rules and Practicea. The then-current rules and practices of ONEQ and ONL
                       shall govern the payment and adjustment of compensation under the following circumstances: (a) if issuance
                       of the policy is based on any modification of ONL's rules, or (b) if no other applicable provision of this
                       agreement controls.

                       4.      Modifications and Waivers. Neither BD nor its Representatives shall have the authority to modify or
                       waive any provision of any group contract issued by ONEQ or to bind ONEQ Of ONL with BDs
                       representatives.

                       5.      Delivery. BD and its Representatives shall promptly deliver group variable annuity contracts to
                       purchasers within the delivery period established by the issuer and consistent with ONL's policies and
                       procedures.




                                                                             conﬁdential


                                                                                                                                            20
                                                                                                                                            20
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 23 of 45 PAGEID #: 128
ONFS FAX Copy Page 22 of 41 - Date: 812612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542
                                                                                                   - From: Fax Server] 4 1        F ax     Server
                                                                               confidentia
                                                                               conﬁdential




                         THE OHIO NATIONAL LIFE INSURANCE COMPANY

                         Br                          Q                         Goz ci
                                  Tide:    la oitAitattAd                      deihtko

                                  Date:         rill
                         OHIO NATIONAL EQUITIES, INC.                             •

                         By: JAnena4            Q 8                               d
                                              cAkeek 4-a                       rAS4-4 CCV;i:e4?-'
                                  Date:    81 c)Sli

                        BROKER DEALER (Identified in Agreement)
                        (On behalf of itself and Agency)




                           p       Soh roorfarai                     —Lics-b


                          IS quit(             r     1-1 a°3Z
                        bey, ST,



                            P        itP/v)1. Ahttil.A4At/t"--'
                               ignature

                              _Debrk               S ko-.tytovi
                              Print name

                                 Title    CLO
                                 Date:

                       Group variable annuity products are issued by The Ohio National Lo Insurance Company. Product, product
                       fratures and rider availability pal by state. Issuers are not licensed to conduct business and products not distributed
                       in AR HI and NY.

                        FOR FINANCIAL PROFESSIONAL USE ONLY. NOT FOR USE WITH THE GENERAL PUBLIC.




                                                                                  conﬁdential
                                                                                  confidential


                                                                                                                                                    21
                                                                                                                                                    21
         Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 24 of 45 PAGEID #: 129
ONFS FAX Copy Page 23 of 41 - Date: 8/2612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Serverp 4 1
                                                                                                                             Fax Server
                                                                              conﬁdential




                                                                    Commission Schedules
                                                                    Effective June 17, 2013




                        There is a 100% chargeback of deposit commissions if the Contract is terminated during the first 24 months
                      following the Contract Date. We reserve the right to charge back deposit commissions for excess deposit
                      contributions. We reserve the right to process a prorated chargeback of deposit commissions in the first two
                      Contract years for yearly cash outflows in excess of 10% of cominissionable deposit contributions to date.

                      2 Total Contract Charges (exclusive of any non-commission-based charges) are based upon the sum of both the
                      deposit and trail commission options selected.

                       Trail commissions are paid quarterly and arc calculated on the average monthly contract balance during the
                      quarter as long as the Contract remains in effect and a duly appointed Representative of BD is servicing the
                      contract to Ohio National's satisfaction.

                      'The 2% deposit commission is available only for deposit contributions of $2 million or less.

                           •   No deposit commissions will be paid once notice of plan termination has been received by Ohio National.



             4400-ADD 6/13




                                                                             conﬁdential


                                                                                                                                          22
                                                                                                                                          22
            Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 25 of 45 PAGEID #: 130
                                                11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 -
                                                                                                       From: Fax Server) 4 1     F ax     Server
ONFS FAX Copy Page 24 of 41 - Date: 812612014

                                                                                conﬁdential
                                                                                confidential




                                                           DISABILITY INCOME INSURANCE ADDENDUM

                                        WHEREAS, the parties hereto have entered into a Selling Agreement in order to enable BD and
                               its Representatives to sell ONL variable products; and

                                        WHEREAS, the parties wish to authorize BD and its Representatives to sell ONL disability
                               income insurance products ("DI products"), which are not variable contracts and not subject to regulation
                               as securities under federal or state law; and

                                      WHEREAS, ONL desires to market the DI products through BD's affiliated insurance agency
                               ("Agency') and BD's Representatives;

                                         NOW, THEREFORE, the parties hereto agree to supplement the Selling Agreement, with regard
                               to sales of disability income insurance products, as follows:

                               1.       Incensoration by Reference. The terms and provisions of the Selling Agreement are incorporated
                               herein and made applicable to the solicitation, delivery and servicing of DI products, except as follows:

                                         (a) ONL, including both The Ohio National Life Insurance Company and Ohio National Life
                               Assurance Corporation, is the issuer of the DI products.
                                         (b) References in the Selling Agreement to Contracts shall, for purposes of this addendum, also
                               be references to disability income insurance policies issued by ONL
                                         (c) The compensation supplement attached to, and incorporated into, this addendum, shall apply
                               to the sales of disability income insurance policies issued by ONL The compensation payable to the
                               Agency under said compensation supplement is subject to such future changes as are made applicable to
                               the disability income insurance policies described therein.

                               2.       Underwriting, BD shall cause its Representatives to comply with ail procedures established by
                               ONL for soliciting, completing and transmitting applications and orders and shall comply with ONL's
                               rules and practices in regards to insurance underwriting and acceptance of risks.

                              3.        Purchase Payments. A payment made to BD, or BD's receipt of a check or other negotiable
                              instrament payable to ONL, shall not constitute payment to, or receipt by, ONL, except for BD's receipt of
                              the initial payment necessary to place in force a policy or to effect its delivery. BD shall not make any
                              representations to policy owners or premium payors contrary to the foregoing.

                              4.       Limits on Authority. BD and its Representatives have no authority to accept any past due
                              payment on behalf of ONL; to approve evidence of insurability for ONL; or to bind ONL by making or
                              receiving any promises, representations or notices contrary to or inconsistent with the terms and
                              provisions of the disability income insurance policies or any sales literature developed or approved by
                              ONL.

                              5.      Delivery of Policies. No disability income insurance policy shall be delivered unless and until the
                              minimum premium payment required to place the policy in effect has been paid by the purchaser, nor
                              unless BD, through its Representatives, is reasonably satisfied, based upon its own knowledge and upon
                              reasonable inquiry to the proposed insured, that the proposed insured is, at the time of policy delivery, in
                              the same health and insurable condition as represented in the application for the policy.

                              6.       Application of ONLRules and Practices. The then-current rules and practices of ONL shall
                              govern the payment and adjustment of compensation under the following circumstances:
                                      (a) if issuance of the policy is based on any modification of the insurer's rules;
                                      (b) if the policy issued causes the total insurance for the insured to exceed the insurer's retention

                                       (c) if any premium or cost of insurance is waived on account of disability,




                                                                                     conﬁdential
                                                                                     confidential

                                                                                                                                                   23
                                                                                                                                                   23
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 26 of 45 PAGEID #: 131
ONFS FAX Copy Page 25 of 41 - Date: 812612014 11:16:47 AM [Eastern Daylight Time] -
                                                                                    FAX4 - To: 5542 - From: Fax Server) 4 1         Fax Server
                                                                                 conﬁdential




                                       (d) if any temporary, extra premium or any extra premium on account of travel, residence or
                                            aviation is paid; or
                                                                            of
                                       (e} if no other applicable provision this Agreement controls.

                              7.       Entire Agreement. Except as set forth in this Addendum, the Selling Agreement is unaffected
                              and shall continue in full force and effect in accordance with its terms. If there is a conflict between this
                              Addendum and the Selling Agreement, the terms of this Addendum will control.




                              THE OHIO NATIONAL LIFE INSURANCE COMPANY
                              OHIO NA ONAL LIFE ASSURANCE CORPORATION

                              By:                 ro      Q                           La d
                                       TitlertZ 4.iZ        42.01Ad 4—Cal;           t de,tdx.,;eAce"

                                       Date:   g c2510 41


                              OHIO NA OIVAL EQUITIES, INC.                             •

                              By:                tea Q.                                      d
                                      TitleViriCC   0.1'40114-4/ J--C.A               Stre.070A) Acee,
                                      Date:       Cg     6- 1),i

                             BROKER DEALER tidentified in Agreement)
                             (on behalf of itself and Agency)

                              Firm:   Veit' i 1-61S              eeeni-tc?-t-kttr5
                             By:

                                      Tide:             c)
                                      Date:            k.Q5if




                                                                                   confidential
                                                                                   conﬁdential

                                                                                                                                                 24
                                                                                                                                                 24
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 27 of 45 PAGEID #: 132
ONFS FAX Copy Page 26 of 41 - Date: 812612014 11:16:47 AM [Eastern Daylight Time] -
                                                                                    FAX4 - To: 5542 - From: Fax Server) 4   1       Fax Server
                                                                                confidentia
                                                                                conﬁdential




                                                   Disability Income Commission Schedule
                                                       Ohio National Financial Services

                          First —Year Commission (as a percentage of first year premiums paid on policies
                          produced by Dealer's Representatives) (1)


                                                      ContinuON                           Comp
                                                      Income Solutions                    Rate
                                                             Product Name
                                                         • Non — Cancellable Policy
                                                         • Business Overhead Expense
                                                         • Disability Buy — Sell Policy
                                                      Year 1                            1 75%

                                                      Year 2 Thru 10                              1    10%

                                                      Year 11 +                                         3%


                              •   Commission rates shown are payable to Maximum Commisslonable Premium (MCP). Amounts
                                  in excess of MCP are paid at Renewal Commission rates (shown below).

                             •    Commission on Disability Income is paid as earned. In the event of any commission charge
                                  back, it will be charged back to the broker dealer.

                              •   In the event of any policy cancellation, including death, for any modal premium paid other than
                                  monthly, the commissions will be charged back to the broker dealer

                             •    based on the pro-rated refunded premium.


                         Renewal Commissions (as a percentage of premiums paid in the second and later
                         policy years)
                                                                                                  POUCY YEARS
                     POUCY PLANS                                   2       3        4         5      8     7          S         S     10   114
                     Non — Cancellable Policy                    10%      10%     10%      10%        10% 10% 1090 10% 10%                 3%
                     Business Overhead Expense                   10%      10%     10%      10%        10% 10% 10% 10% 10%                  3%
                     Disability Buy— Seit Policy                 10%      10%     10%      10%        10% 10% 10% 10% 10%                  3%



                         Any Disability Insurance Commissions payable will continue to be paid to the Broker Dealer of
                         record (Servicing Broker Dealer) while the Selling Agreement remains in force and will be paid
                         on a particular Disability Income Insurance policy as long as the policy remains in force.


                                                                                                                 Ohio National
                                                                                                        MI.Financial Services,
                        January, 2014




                                                                                  confidential
                                                                                  conﬁdential

                                                                                                                                                 25
                                                                                                                                                 25
         Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 28 of 45 PAGEID #: 133
ONFS FAX Copy Page 27 of 41 - Date: 8(2612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server) 4 1     Fax Server
                                                                              confidential
                                                                              conﬁdential




                                                                                                      The Ohio National Life Insurance Company
                                                                                                      Ohio National Life Assurance Corporation

                                                                                                      One Financial Way
                 roil Ohio National                                                                   Cincinnati, Ohio 45242
                           Financial Services,                                                        Telephone 513.794.6100
                                                                                                      Fax: 513,794.6425

                        \t1

                  Please authorize and establish the means for the employees ofileeEla
                                                                                   1igi        •    dVA a Broker-Dealer, identi fi ed on
                 the attached Schedules, to have access to ON-Net, Ohio National's Web site for sales associates. Supervisory employees of
                 the Broker-Dealer (Schedule A), Non-Supervisory employees of the Broker-Dealer (Schedule B). and Commission
                 Processing employees of a Broker-Dealer back office (Schedule C) may be granted ON-Net account access through this
                 form.

                (1) Employees of the Broker-Dealer identified on Schedule A hold responsibility for the supervision of the Broker-Dealer's
                operations and/or supervision of the activities of insurance producers and registered representative employed by or under
                contract with the Broker-Dealer. These employees may be Principals who hold supervisory duties with respect to the sale of
                securities. These employees may have access to all information available through ON-Net including reports and information
                about the customers of the Broker-Dealer who hold life insurance policies or annuity contracts issued by Ohio National.

                (2) Employees of the Broker-Dealer identified on Schedule B, who do not hold supervisory responsibilities, will have access
                to all information available through ON-Net except for reports and/or any information or capabilities that provide access to
                personal health or personal financial information about customers of Ohio National.

                (3) Employees of the Broker Dealer identified on Schedule C, who hold the responsibility for processing commission
                payments related to Ohio National business, will have arr...< to information or capabilities that provide the necessary
                financial information needed to facilitate processing commission payments CO representatives.

                Mutual Understandings for Delegating Access to ON-Net

                I understand that the designated employees will have access to ON-Net with certain capabilities while visiting the Web site
                and that the level of access depends on the responsibilities of the employees as assigned by the Broker-Dealer. The Broker-
                Dealer accepts responsibility for supervising the use of ON-Net by these employees in accordance with the delegations
                hereby requested. Further, the Broker-Dealer accepts responsibility to give Ohio National prompt notice when the ON-Net
                access capability delegated to any of these employees should be terminated for any reason. The account access hereby
                delegated to each employee will remain active until the Broker-Dealer notifies Ohio National that an account should be
                terminated.

                No employee of the Broker-Dealer granted access to ON-Net through this delegation is a Registered Representative of the
                Broker-Dealer. Registered Representatives appointed by Ohio National will have their own access rights to ON-Net.

                Each employee of the Broker-Dealer granted access to ON-Net through this delegation has read and accepted the terms of
                the ON-Net Terms and Conditions of Use and the Broker-Dealer has maintained a copy of that acceptance.

                Delegation of ON-Net access hereby granted remains subject to the terms and conditions of the selling agreement established
                by and between Ohio National, and its subsidiaries, and the Broker-Dealer.

                On behalf of                                       hereby acknowledge and accept the terms and conditions of the
                delegation of ON-Net access to the employees identified herein.



                                                                                     Date


                Deice& ..C[ictmak                                                             CC()
                Printed Name                                                         Tide


                Farm 1204 Rev. 4/09                                                                                                     Page 1 of 4




                                                                              confidential
                                                                              conﬁdential


                                                                                                                                                      26
                                                                                                                                                      26
         Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 29 of 45 PAGEID #: 134
ONFS FAX Copy Page 28 of 41 - Date: 8(2612014 11:16:47AM [Eastern Daylight Time]   FAX4 • To: 5542 - From: Fax Server) 4 1    Fax Server
                                                                              conﬁdential




                                                                  SCHEDULE A
                                                         ON-Net Access — Staff Authorization
                                                            Supervisory Level Accounts
                                                                        For


                                     Velet CkS                                                              a Broker-Dealer


                         Name                                           Title                        E-mail address
                A      actim404                                 C CC                        deivize Yetiitsmail-COWL
                                                                                                         t
                B tritNiardocik                                 atiierpriiicipa4 jciil evet iksoittit - com
                C
                D
                E
                F
                G
                H
                I
                i
                K
                L
                M
                N
                0
                r
                Q
                R
                S
                T
                U
                V
                W
                X
                Y
                Z
               One account per line with a maximum of 26 between Supervisory and Non-Supervisory Accounts




               Form 204 Rev. 4/09

                                                                                                                                Pap 2 of 4




                                                                             conﬁdential


                                                                                                                                             27
                                                                                                                                             27
         Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 30 of 45 PAGEID #: 135
ONFS FAX Copy Page 29 of 41 - Date: 8/2612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server) 4 1   Fax Server
                                                                              confidential
                                                                              conﬁdential




                                                                     SCHEDULE B
                                                            ON-Net Access — Staff Authorization
                                                             Non-Supervisory Level Accounts

                                        VeriteisfAipimdeor41/.4-ders                                         , a Broker-Dealer


                            Name                                      Title               E-mail address
                 A Pek atifirWiv‘                                  CCD           dehea et letitedirail • ant
                 B tivi I MAMA                                    awar 1 hther41 Ililevet.i kaisia it. COMA
                 C
                 D
                 E
                 F
                 G
                 H
                 I
                 J
                 K
                 L
                 M
                 N
                 0
                 P
                 Q
                 R
                 S
                 T
                 U
                 V
                 W
                 X
                 Y
                 Z
                One account per line with a maximum of 26 between Supervisory and Non-Supervisory Accounts




                Fortin 1204 Rev. 4109                                                                                            Page 3 of 4




                                                                              confidential
                                                                              conﬁdential


                                                                                                                                               28
                                                                                                                                               28
         Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 31 of 45 PAGEID #: 136
ONFS FAX Copy Page 30 of 41 - Date: 8/2612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Serverp 4 1
                                                                                                                             Fax Server

                                                                              conﬁdential




                                                                     SCHEDULE C
                                                                     ON-Net Access
                                                                Back Office Level Accounts
                                               .
                               Name Vef                    -MgefeMe4-1- ?c_04-ttei-5                             a Broker-Dealer


                                                                                                         Phone
                             Name                                    Tide        E-mail address          Number
               A .0eihrill Shannbit                               CCO           Cianteitilfznstir I tort sal-35g681
               B &a tlAu.docIt                                     Ouliefirmci4 j4.1Pueti fil Mk if .com 5A-q58- 461
               C
               D
               E
               F
               G
               H
               I
               1
               K
               L
               M
               N
               0
               P
               Q
               R
               S
               T
               U
               V
                'QV
                X
                Y
                Z
               Keep one account per line with a maximum of 26.

               Please return the completed form to:
               Ohio National Financial Services
               Artn: Institutional Sales - Dept. #42
               One Financial Way
               Cincinnati, OH 45242
               Form 1204 Rcv. 4/09




                                                                             conﬁdential
                                                                             confidential


                                                                                                                                          29
                                                                                                                                          29
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 32 of 45 PAGEID #: 137
ONFS FAX Copy Page 31 of 41 - Date: 212612014 11:16:47 AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server) 4 1   F ax Server

                                                                              confidentis
                                                                              conﬁdential




                                                                                                        The Ohio National Life Insurance Company
                                                                                                        Ohio National Life Assurance Corporation

                               Ohio National                                                            Post Office Box 237

                  13           Financial Services.
                                                                                                        Cincinnati, Ohio 45201-0237
                                                                                                        Telephone; 513.794.6100

                    I      ;            N. whin



                  Complete the direct deposit authorization agreement and
                  forward to Institutional Sales Compensation — Dept 71B
                  I hereby authorize The Ohio National Life Insurance Company ("Company") to initiate credit entries to our firm's account
                  indicated below far recurring payroll transactions. This authority is to remain in full force and effect until the Company has
                  received written notification from us of its termination in such time and in such manner as to allow the Company reasonable
                  time to act upon it. I understand the Company makes no representation as to the tax consequences resulting from directing
                  compensation to the referenced account

                  1. Firm Information

                           i'exi -65 —14depeAvien.4 r?xirkers
                         Fi m Name

                        (P
                        A
                                       ISob Cauctudii Or, cloks-D
                                      35- (0_13 I
                         Phone Number

                                         ifil'itki,tutA--
                               o heti Firm   presentative (required)                    Additional Authorized Firm Representative (optional)

                  2. Bank Information (checking account only)

                        Of-tie/DI ;121                                                   [REDACTED]
                                                                                         [REDACTED]
                        Bank Name                                                       Bank Routing Number

                               D t5- lit
                               kA ress
                                                    S; COON/ AP                             [REDACTED]
                                                                                            [REDACTED]
                                                                                        bank Account Number
                                                                       70263X
                        Sol                  Y(,h3
                        Bank Phone Number


                   Signature & Title
                   ofAuthorized Firm
                   Representative (required)                                                                                  Date _   6.
                                                                                                                                        '"Q


                 NOTE: A pre-note will be sent t the designated bank for account verification purposes. Please allow up to 10 days
                 for verification process to complete.




               Form I 5 1 5-IS 4109                                                                                                    Page I of I




                                                                                confidential
                                                                                conﬁdential


                                                                                                                                                     30
                                                                                                                                                     30
           Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 33 of 45 PAGEID #: 138
ONFS FAX Copy Page 32 of 41 - Date: 8/2612014 11:16:47 AM [Eastern
                                                                     Daylight Time] - FAX4 - To: 5542 - From: Fax Server)   41   Fax Server
                                                                                 conﬁdential
                                                                                 confidential




                                                                                                             The Ohio National Life Insurance Company
                                                                                                             Ohio National Life Assurance Corporation

                                                                                                             One Financial Way
                     ra Ohio National                                                                        Cincinnati, Ohio 45242
                     UM Financial Services,                                                                  Telephone 513.794.6100
                                                                                                             Fax: 513.794.4502

                       11`,                         Jtri ,


                    Please authorize and establish the means for certain back office employees of tiell 4t1 1ttd. 4.rItteri a Broker-Dealer.
                    as identified on the attached Schedule, to have ON-Net account access upon Broker-Dealer's execution of this form.

                    Employees of the Broker Dealer identified on the attached Schedule, who hold the responsibility for processing commission
                    payments related to Ohio National business. will have access to information or capabilities that provide the necessity
                    financial information needed to facilitate processing commission payments to representatives.

                    Mutual Understandisp for Delegating Access to ON-Net

                    I understand that the designated employees will have access to ON-Net with certain capabilities while visiting the Web site
                    and chat the level of access will depend on the responsibilities of the employees as assigned by the Broker-Dealer. The
                    Broker-Dealer accepts responsibility for supervising the use of ON-Net by these employees in accordance with the internee
                    delegations hereby requested and in accordance with the terms of the selling agreement in effect. Further, the Broker-Dealer
                    agrees to give Ohio National prompt notice when the ON-Net access capability delegated to any of These employees is
                    terminated for any reason or in the event of a security incident that could result in harm or inconvenience to customer. The
                    account access hereby delegated to each employee will remain active until the Broker-Dealer notifies Ohio National that an
                    account should be terminated.

                    No employee of the Broker-Dealer granted access to ON-Net through this delegation is a Registered Representative of the
                    Broker-Dealer. Registered Representatives appointed by Ohio National will have their own access rights to ON-Nee.

                    Each employee of the Broker-Dealer granted access to ON-Net through this delegation has read and accepted the terms of
                    the ON-Net Terms and Conditions of Use and the Broker-Dealer has maintained a copy of that acceptance.

                    Delegation of ON-Net access hereby granted remains subject to the terms and conditions of the selling agreement established
                    by and between Ohio National. and i subsidiaries, and the Broker-Dealer.

                   On behalf of Wrt      1.6                 a Ate„r5
                                                                    I hereby acknowledge and accept the terms and conditions of the
                   delegation of ON-Net access to the employees identified herein.



                     gnature
                                  efiokkA4
                                  ,                                                        Date
                                                                                                       ?-,021-44

                         bra 3110moq
                   Printed Name                                                            Title




                   Form 1204-C 2111                                                                                                          Paget of 2




                                                                                    conﬁdential
                                                                                    confidential


                                                                                                                                                          31
                                                                                                                                                          31
         Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 34 of 45 PAGEID #: 139
ONFS FAX Copy Page 33 of 41 - Date: 8(2612014 11:16:47AM [Eastern Daylight Time]   FAX4 - To: 5542 - From: Fax Server) 4 1    Fax Server
                                                                              conﬁdential




                                                          Broker-Dealer Commission' Departs:tem
                                                                      ON-Net Accem
                                                                Bock Office LeselAccounts

                                  Name           ii 65                 pee444,4-                                  , a Broker-Dealer


                                                                                                                Phone
                                        Name                               Tide      E-mail address             Number
                  A Pe bra Shy ait                                C co              dpiorete veyi iasimA.rovi Sa I-15E-.: 1(0
                  B Flail rntudcat                               ni tif A!I thendkr JO ii rlifji )4W/tail . OM 501-A3- 3ir
                                                                         ,
                  C                                              &tow- "'Rd,*
                  D
                  E
                  F
                  G
                  H
                  I
                 .1
                  K
                  L
                  M
                  N
                 O
                 P
                 Q
                 R
                 S
                 T
                 U
                 V
                 w
                X
                Y
                Z
               Keep one account per line   with a maximum of 26.

              Please return the completed form to:
              Ohio National Financial Services
              Attn: Institutional Saks - Dept. #42
              One Financial Way
              Cincinnati, OH 45242
               Form 1264.0 2111                                                                                                       Page 2 of 2




                                                                              conﬁdential


                                                                                                                                                    32
                                                                                                                                                    32
              Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 35 of 45 PAGEID #: 140
                                                                                                                                41     Fax Server
                                                                                                            From: Fax ServerD
                                                                                        FAX4 • To: 5542 -
                                                                [Eastern Daylight Time]
                                        812612014 11:16:47 AM
                     34 of 41 - Date:
ONFS FAX Copy Page                                                                   conﬁdential




                    Ohio National
                MN, Financial Services,                                                                            The Ohio National Lift Insurance Company
                                                                                                                   Ohio National Life Assurance Corporation

                                                                                                                   Post Office Ben 237
                                                                                                                   Cincinnati, Ohio 45201-0237
                                                                                                                   Telephone: 513.794,6100
                                                                                                                   Fax t. 513,794,4502

                          Representative.Data.Sheet
                                                                                                                                                              I
                          Broker-Dealer Name

                          Wholesaler/Regional Vice President Name:
                                                                                     awe) Metro
                          Branch Address:         (C)           601/                 kw                        Suitt. co
                                                         tekotit                 'VC>
                                   CCw~
                          Phone:           ) 3 SS- (A3                                                            Fax: ( 50) ) 130

                         Agent Name         P..                                 Gat                                             mom,
                                               Pint                                          Middle                                         Last

                         Social Security Number:            [REDACTED]                                                               [REDACTED]
                                                                                                                 Date of Birth;

                         Home Address:                     [REDACTED]
                                                  (Street Address)

                                                            [REDACTED]
                                                  (City, State and Zip)

                         Phone:
                                  [REDACTED]                                                                      Fax. COI )      /36


                         E-mail Address, if any:          32.11 Eller i1-12,5
                         State Where Application was Signed:


                        'Ohio National will appoint you in the state where the application was taken. We nerd:
                           Ii) copies of all applicable insurance licenses (if Initial licensing must be processed, there will be a significant time
                           delay);
                           (2) CRD status report to obtain variable appointment.

                       Certain states require additional information to be collected and/or additional forms to be signed and filed. We will
                       contact you if you request appointment in any of chase stares to review the requirements with you.




                                                                                                                                                              2




                                                                                                    conﬁdential
                                                                                                                                                                  33
                                                                                                                                                                  33
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 36 of 45 PAGEID #: 141
ONFS FAX Copy Page 35 of 41 - Date: 8/2612014 11:16:47AM [Eastern Daylight Time] - FAX4 • To: 5542 - From: Fax ServerD 4 1         F ax Server
                                                                               conﬁdential
                                                                               confidential




          8/2512014                         1A4311 CRD - Registrdiens SummaryWilh Current Empl— (User Name: dehannon10, Org1D: 16829.0

                                            Registrations with Current Employers
              Individual MD*: 3171059                          Individual Name: MURDOCH, REBECCA G
              Firm CRD * : 16929%                              Firm Name VERITAS INDEPENDENT PARTNERS, LLC

              Employment Start Date                                                                       • 08/04/2014



              Regulatory Authority            Registration Filing Date Status Date .Realstration Status Approval Date
                                              Category
                FINRA                       4 Q.E          708/0412014 • 06d0/20i4 ----APPROVED         .08/20/2014
                FINRA                                       08/04/2014 08/20/2014 APPROVED               08/20/2014
             L, AR                            AG           108/04/2014 E08/2  2/2014 , APPROVED          08/22/2014
                AR                            M             08/04/2014   08/0 5/2014 'APPROVED           08/05/2014




         htlitellerdfirmainraorghongicrd ipm +Ai CurrerARegiakatims.aspaINDVL_PK=31710508,0RG 131(.16929111REC SECLN3=15ctoPrehlreuN             111




                                                                                conﬁdential
                                                                                confidential


                                                                                                                                                       34
                                                                                                                                                       34
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 37 of 45 PAGEID #: 142
ONFS FAX Copy Page 36 of 41 - Date: 212612014 11:16:47 AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server) 41       Fax Server

                                                                              confidentis
                                                                              conﬁdential




                  Irjl Ohio National
                  MM. Financial Services.
                           Lift changes. We'll be there.



                                                 OHIO NATIONAL FINANCIAL SERVICES
                                             BROKER-DEALER INFORMATION REQUEST SHEET


                          Firm Information:


                          Legal Name of Firm:                           -"Lideil•P441:44.4          Pa-1'4114" LLC.
                          Home Office Address:        L 1 g) t50(o rzbu_rhool                                    ik co
                                                     CA'Dni.AJ             4r          203 a_
                          Firm Taxpayer ID*:           [REDACTED]                        Firm CREW:            I tocUct 1
                          Telephone #:                5ot-- 35)3-13141                   Fax #:     Sb t- 1750-64044

                 Note: Any request to set up a new Selling Agreement must include copies of all corporate licenses in any state
                 where an active representative of the broker dealer may solicit business and a copy of the CRD status report for
                 the broker dealer.



                 If you use the insurance licenses of corporate affiliates, the following information is required, along with a letter of
                 affiliation explaining the business relationship between the broker-dealer and the corporate affiliates:


                 Holder of Insurance Licenses:


                          Legal Name of Corporate Affiliatefs):             Vert "f,t3            -SAAae
                         Business Address:       i(SO (bh (our two/ Or.i St) (                                          r
                                                                                                                             14.1nl lia(13‘r
                          Telephone:    5C.4 ?)5S ((2)                                 Fax:     tiO     'Th3 - 04041
                                                                       [REDACTED]
                         Taxpayer ID # of Affiliate(            [REDACTED]

                         States in which each affiliate is licensed:




                                                                                                                                               3




                                                                                confidential
                                                                                conﬁdential


                                                                                                                                                   35
                                                                                                                                                   35
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 38 of 45 PAGEID #: 143
ONFS FAX Copy Page 37 of 41 - Date: 8/2612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server)   41   Fax Server
                                                                               conﬁdential
                                                                               confidential




                                                OHIO NATIONAL FINANCIAL SERVICES
                                            BROKER-DEALER INFORMATION REQUEST SHEET


                Firm Administrative and Operating Contacts:

                      Due Diligence & Compliance:

                      Name:    ,d)V.4. Sk                                              Title:             C
                      E-mail: Clebra g Vel1. 15 twit 1 • cam                           Phone;     50    I -35g - (aC3 )
                      Fax:     5 61- 130' CA04

                      Marketing:

                     Name:     Gcti          Mutt-4041                                 Title:       prihe-ip4
                     E-mail:   8ctil                 Vctsy is .Co0A                    Phone:    501-35?-413i
                     Fax:      5-51- 1 U.)- OtiCai

                     Annuities:

                     Name:     ,i)G 6ra 311014.Pat                                                  CC 0
                                            Uedri ksvvt4L Co&t                         Phone:       5-01- 35R-613!
                     Fax:             13C.)- 044044


                     Lkensing:

                     Name:           -14 0-44.11Cek
                             De-bat -S                                                Title:             Cro
                     E-mail: de bra Veiri  e    vAckfl • C csA                        Phone:           j'a- 3 g- 13/
                     Fax:     5a-130 - otioLl


                     Conunisslons:

                     Name:     'POW(            Slot ai1ik.0,1                        Title:                CC V
                               dfibrit        Vef 1-414441. 0.414                     Phone:              56(-351- 4.(3/
                     Fax:     561-136- 641621
                                                                                                                                     4




                                                                                conﬁdential

                                                                                                                                           36
                                                                                                                                           36
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 39 of 45 PAGEID #: 144
ONFS FAX Copy Page 38 of 41 - Date: 812612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax
                                                                                                               Server) 4 1    Fax Server
                                                                              conﬁdential
                                                                              confidentia




                   irill
                                            F               BUSINESS PROCESSING BY STATE




                       ALABAMA                                        YES
                                                                                                          Ohio National is not appointed as a
                      ALASKA                                       N/A                                   company to do business in this state
                      ARIZONA                             NO APPOINTMENT STATE
                      ARKANSAS                                    YES
                      CALIFORNIA                                  YES
                      COLORADO                            NO APPOINTMENT STATE
                      CONNECTICUT                                 YES
                      DELAWARE                                    YES
                      01ST OF
                      COLUMBIA                                        YES
                      FLORIDA                                        YES

                                                                                                          Appoinment is effective when the
                                                                                                       appointment request is forwarded to the
                      GEORGIA                                         NO                                               state

                                                                                                        Ohio National Is not appointed as a
                      HAWAII                                          N/A                              company to do business in thels state
                      IDAHO                                       YES
                      ILLINOIS                            NO APPOINTMENT STATE
                      INDIANA                             NO APPOINTMENT STATE
                      IOWA                                           YES
                      KANSAS                                         YES

                                                                                                        Rep must show proof of Errors &
                                                                                                      Ommissions coverage to be appointed in
                     KENTUCKY                                     YES                                              this state
                     LOUISIANA                                    YES
                     MAINE                                        YES
                     MARYLAND                                    YES
                     MASSACHUSETTS                                YES
                     MICHIGAN                                    YES
                     MINNESOTA                                   YES
                     MISSISSIPPI                                 YES
                     MISSOURI                            NO APPOINTMENT STATE
                     MONTANA                                     YES
                     NEBRASKA                                    YES
                     NEVADA                                      YES
                     NEW HAMPSHIRE                               YES
                     NEW JERSEY                                  YES
                     NEW MEXICO                                  YES
                     NEW YORK                                    YES


                                                                                                                                                5




                                                                                conﬁdential

                                                                                                                                                    37
                                                                                                                                                    37
          Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 40 of 45 PAGEID #: 145
ONFS FAX Copy Page 39 of 41 - Date: 812612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From:
                                                                                                           Fax Server] 4 1   Fax Server
                                                                              conﬁdential
                                                                              confidentia




                       NORTH CAROLINA                             YES
                       NORTH DAKOTA                               YES
                       OHIO                                       YES
                       OKLAHOMA                                   YES
                       OREGON                             NO APPOINTMENT STATE
                       PEIMSYLVANIA                                   YES
                       RHODE ISLAND                       NO APPOINTMENT STATE
                       SOUTH CAROLINA                             YES
                       SOUTH DAKOTA                               YES
                       TENNESSEE                                  YES
                       TEXAS                                      YES
                       UTAH                               NO APPOINTMENT STATE
                       VIRGINIA                                   YES
                       VERMONT                                    YES
                       WASHINGTON                                 YES
                       WISCONSIN                                  YES
                       WEST VIRGINIA                              YES
                       WYOMING                                    YES




                                                                                                                                    6




                                                                                conﬁdential
                                                                                confidential


                                                                                                                                          38
                                                                                                                                          38
         Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 41 of 45 PAGEID #: 146
ONFS FAX Copy Page 40 of 41 - Date: 8/2612014 11:16:47AM [Eastern Daylight Time] - FAX4 - To: 5542 - From: Fax Server) 4 1          Fax Server
                                                                                 conﬁdential
                                                                                 confidential




                                              2014 USA PATRIOT ACT COMPLIANCE CERTIFICATION


                                 The undersigned Broker-Dealer      ileon t4.5                       444 Payfoe"
                                                                                           (name of broker-dealer
                        hereby certifies to Ohio National Financial Services. Inc. and any and all subsidiaries, and, if applicable, to National
                        Security Life and Annuity Company, that it is in full compliance with the rules and regulations as established by the
                       USA PATRIOT Act as follows:
                                 1.       Broker-Dealer has appointed an Anti-Money Laundering Officer.
                                 2.       Broker-Dealer has created and implemented policies, procedures and controls designed to
                                          reasonably prevent money laundering or the financing of terrorist activities;
                                 3.       Broker-Dealer provides ongoing Anti-Money Laundering training of personnelhegistered
                                          representatives;
                                 4.       Broker-Dealer provides for independent review and testing of the Anti-Money Laundering
                                          Program;
                                 5.       Broker-Dealer files all applicable currency transaction or suspicious activity reports required
                                          under the Bank Secrecy Act, USA PATRIOT Act or FINRA rules;
                                 6.       Broker-Dealer obtains all necessary documentation and information from all customers as required
                                          under Section 326 of the USA PATRIOT Act;
                                 7.       Broker-Dealer verifies each customer's identity to ensure reasonable certainty of each customer's
                                          identity:
                                 8.       Broker-Dealer maintains all appropriate records required to be retained under the USA PATRIOT
                                          Act and applicable PIMA rules; and
                                 9.       Broker-Dealer allows Anti-Money Laundering books and records to be examined by the
                                          appropriate regulatory authorities.

                                 Additionally, Broker-Dealer certifies that it complies with the sanctions programs administered by the
                       Office of Foreign Assets Control ("OFAC"), and certifies that. through its clearing brokers, it maintains an OFAC
                       compliance program which includes procedures for checking applicant names and persons with signature authority
                       over contracts against the OFAC lists of sanctioned governments and specially-designed nationals, terrorists, and
                       narcotics traffickers, and for screening wire transfers and other payments against the OFAC lists. Broker-Dealer
                       agrees to alert Ohio National Financial Services, Inc.. and if applicable, National Security Life and Annuity
                       Company, in writing of any significant changes it might make to its Anti-Money Laundering Program.
                                 Broker-Dealer is a U.S. Securities broker-dealer, registered with and subject to regulation by, the U.S.
                       Securities and Exchange Commission and FINRA, in addition to various other regulatory organizations.

                       Certified this   .g7     day of                            4
                                                                               20 I    by an authorized officer of the Broker-Dealer.



                       Broker Dealer;(4 S Id-           Po4tort                         Tax ID:
                                                                                                          [REDACTED]
                                                  4,514mAse-N.
                       Address: 1 1       Ark    (ooriumut L SIR, )                     Print Name:    Deka .-CtLamerk

                       City:   aftwrii.1                                                Sig,nature                  tt


                       state:    k~r                  Zip '7).03 2--                   Title:               e.      CC)
                       Phone Number;     461353' 3                                      E-Mail:      del".e liet-i Gt          med.




                                                                                 conﬁdential
                                                                                 confidential


                                                                                                                                                   39
                                                                                                                                                   39
            Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 42 of 45 PAGEID #: 147
                                                                                             To: 5542 - From: Fax Server) 4 1       Fax Server
                                                11:16:47 AM [Eastern Daylight Time] - FAX4 •
ONFS FAX Copy Page 41 of 41 - Date: 812612014

                                                                                 conﬁdential




                                                         2814 ANNUITY SUITABILITY CERTIFICATION

                                    The undersigned Broker-Dealer                                          445. 1--?    adth
                                                                                             (name of broker-dealer firm)
                           hereby certifies to Ohio National Financial Services, Inc. and any and all subsidiaries, and, if applicable, to National

                           Security Life and Annuity Company (collectively "Insurer"). that the Selling Firm:

                               (1) is a registered broker-dealer and a member of FINRA:

                                (2) supervises sales of the Insurer's annuity contracts by the Selling Firm's registered representatives; and

                               (3) has established arid currently maintains a system to supervise recommendations to customers by or through
                                   the Selling Firm or its affiliates regarding the purchase or exchange of fixed and variable annuity products,
                                   as applicable. issued by the Insurer, which system is reasonably designed to achieve compliance with:

                                    (a) all state insurance laws or regulations based on the NAIC Suitability and Annuity Transaction Model
                                        Regulation, the Regulation as revised, or otherwise pertaining to annuity sales practices if and to the
                                        extent that such laws and regulations are applicable to the Selling Finn; and

                                    (b) all FINRA conduct rules regarding suitability, including but not limited to, Rule 2.320 and Rule 2330
                                        if and to the extent that such rules are applicable to the Selling Firm; and

                               (4) has adopted and implemented written policies and procedures reasonably designed to achieve compliance
                                   with applicable laws. rules and regulations referenced above; and

                               (5) conducts periodic reviews of its records to confirm that the Selling Firm is in compliance with applicable
                                   laws, rules and regulations referenced above.

                          The Selling Firm acknowledges and agrees that the Insurer may review the Selling Firm's compliance with this
                          Certification.

                          The undersigned represents that he/she ( I) is a senior manager of the Selling Firm who. in conjunction with others,
                          has responsibility for overseeing suitability of annuity sales, (2) has a reasonable basis on which to make this
                          certification. and (3) is authorized to provide this certification on behalf of the Selling Firm.

                          Certified this d5          day of                     , 200 by an authorized officer of the Broker-Dealer.



                          Broker Dealer:   Vekeik4) littleperdeeil eitimma                             [REDACTED]
                           Addfess:1150    Pzio Couriug             Ori 3k0                print Name:Dt*a

                          City: rDniikkAi
                          State:   lc_                    z:7010P-                         Title:

                          ph„e Number ‘i91- ✓ q' (913 I                                    E-Mail:   elf btu        ven400441




                                                                                      conﬁdential
                                                                                      confidential

                                                                                                                                                      40
REDACTED           - SUBJECT
   Case: 1:18-cv-00769-DRC               TO01/22/19
                           Doc #: 13-1 Filed: PROTECTIVE
                                                    Page: 43 of 45 PAGEIDORDER
                                                                         #: 148




                                                                      Exhibit
                                                                                  exhibitsticker.com




                                                                       A-2
 Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 44 of 45 PAGEID #: 149




                                                                                      September 21, 20118

Veritas Independant Partners Llc
Ste 50
1150 Bob Courtway Drr
Conway, ARA 72032 47773


RE:     Ongoing
        O       Servicing


To Whom
      m It May Concern:

This letter pertains to the variable insurance po olicies and variable annuitty contracts isssued by Thee Ohio
National Life
           L Insurancee Company and its subsidiiary, Ohio National Life Inssurance Assu   urance Corporration
(collectiveely, ONL), for which your
                                     y      firm is designated as broker o  of record and  d your regisstered
representtatives (your Representaatives) are designated
                                                   d           aas representaatives of reco
                                                                                          ord (the Variable
Contractss) and to thee fixed insurance policies and
                                                   a annuity ccontracts, inccluding fixed indexed annu   uities,
issued by ONL for whiich your Representatives are designateed as the ageent of record     d (collectivelyy with
the Variab ble Contracts, the Contracts).

As you knnow, we rece  ently notified you of a term mination of yyour firms seelling agreem
                                                                                           ment with ON NL and
Ohio National Equities, Inc. for the distribution of
                                                   o the Contraccts, effective December 122, 2018. How  wever,
ONL will continue to maintain thee designation     ns of your firrm and your Representattives as brokker of
record annd representaative of recorrd, respectiveely, on its re cords and is willing to coontinue to prrovide
you with access to ON Net (or otheer ONL adviso    or portal) and
                                                                d provide you customer infformation through
ON Net, customer
          c          servvice, written correspondence and, wheere available,, through the DTCC (collecctively
the Customer Information Servicees) to continue to service the Contractts, in the casee of each Con    ntract
until the Contract
          C         is caanceled or yoour firm is no
                                                   o longer desiggnated as brooker of recordd for the Con
                                                                                                        ntract,
subject to
         o the following paragraph.

So long as your firm and
                       a your Representatives continue to aaccess inform     mation related to the Contracts
through the
          t Customerr Information   n Services, yo
                                                 our firm shal l, and shall cause
                                                                              c      your Representativ
                                                                                          R               es to,
comply with
        w all applicaable laws and  d regulations related to thee servicing off the Contractts. Your firm shall,
and shall cause your Representatives to, com    mply with ON   NLs policies and procedu  ures regarding the
security and privacy of information related to the Co          ontracts mad  de available to you or your
Representtative througgh the Custo  omer Informaation Servicess, including ccompliance withw     all applicable
cybersecuurity laws andd regulations. In addition, your firm shaall hold harm
                                                                            mless and indeemnify ONL fo  or any
loss or exxpense sufferred as a result of any viollation of, or noncomplian  nce with, anyy applicable laaw or
regulationn, related to the servicingg of the Conttracts or to aany informatiion accessed or informatiion or
orders en ntered via the
                       t    Customeer Informatio on Services or any frau     udulent use of the Custtomer
Information Services.
                                                                                                         (
                                                                                                         (Over)

                                                                                                           Exhibit
                                                                                                                     exhibitsticker.com




                                                                                                             A-3
Case: 1:18-cv-00769-DRC Doc #: 13-1 Filed: 01/22/19 Page: 45 of 45 PAGEID #: 150




Your firm shall be deeemed to havee consented to   t the terms and conditio ons of this lettter if your firm or
your Representatives continue to access inform     mation relateed to the Coontracts throu ugh the Custtomer
Information Services. If your firm is unwilling to comply w   with the terms and conditions of this lletter,
please notify us so that we can resttrict access to
                                                  o the Customeer Informatioon Services.

If you haave any quesstions about any of the information in this letteer, feel free to contact us at
legal@ohionational.co
                    om.

Sincerely,




William C. Price
Senior Vicce President & Assistant General Counssel
